Citation Nr: 1609373	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case was remanded in December 2012 and March 2015.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

The issues of entitlement to service connection for a persistent depressive disorder and rule-out of unspecified sleep-wake disorder have been raised by the record in an August 2015 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran does not currently meet the schedular criteria of a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).  Moreover, the record reflects that the combined impact of his current service-connected disabilities do not necessarily render him totally unemployable.  See July 2015 VA examination.  An August 2015 VA examiner, however, suggests entitlement to service connection for a persistent depressive disorder and a rule-out of unspecified sleep-wake disorder is warranted.  ("The condition is as likely as not proximately due to or associated with his former military service.")  The examiner also indicates this disability restricts the Veteran's ability to work.  

Because the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is impacted by the outcome of the claim for entitlement to service connection for persistent depressive disorder and a rule-out of unspecified sleep-wake disorder, the claim for individual unemployability benefits must be deferred. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be invited to file a claim on the proper form regarding the question of entitlement to service connection for a persistent depressive disorder and a rule-out of unspecified sleep-wake disorder.  Following the receipt of the claim filed on the proper form the RO should adjudicate the claim.  Should the claim be denied the Veteran should be advised that the Board will not exercise appellate jurisdiction over the claim without a timely perfected appeal.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for a total disability evaluation based upon individual unemployability due to service-connected disabilities based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

